DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Regarding claim 6, applicant argues that the modification of the green sheet insulators of Inuzuka with the polyimide as disclosed in Yoshida is not physically possible because it would no longer be possible to fire that stacked green sheets as described in Inuzuka to form a laminate stack. Applicant asserts that the temperature required to fire the insulator layers and the magnetic oxide layer of Inuzuka is between 1400-1600 degrees Celsius for two hours, based on Takeuchi reference (not cited by the examiner). Applicant states that this temperature between 1400-1600 degrees Celsius is well beyond the peak temperature for brief excursions for polyimide. Therefore, applicant concludes that a prima facie case of obviousness has not been made.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The examiner does not propose to replace the material of the insulator layers of Inuzuka with polyimide insulator layer as taught by Yoshida. The examiner simply suggests a person with ordinary skill in the art would use the insulator layers thickness as disclosed in Yoshida and applies it to the thickness of the insulator layers of Inuzuka with the motivation as set forth in the Office Action mailed on 09/15/2020. MPEP 2145.III “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 
Applicant also argues that the insulator layer 2 of Yoshida is part of the insulator 20 and implies that the insulator layer 2 is not equivalent to the claimed first outer insulator. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The insulator layer 2 in Yoshida is physically above magnetic layer 1, just as the first outer insulator 61 in the present invention is disposed directly above the outer magnetic body 51. Accordingly, it’s proper to interpret insulator layer 2 of Yoshida to the claimed first outer magnetic body.
The rest of the arguments are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2, 11-12, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka et al. (U.S. PG. Pub. No. 2009/0003191 A1) in view of Chang et al. (U.S. PG. Pub. No. 2013/0015935 A1).
With respect to claim 1, Inuzuka et al., hereinafter referred to as “Inuzuka,” teaches a coil component 1001 (Figs. 5-6) comprising: 
a multilayer body (body formed by stacking layers 723A to 723B) that includes a first outer magnetic body 623A, a first outer insulator 524A, a first inner magnetic body 523A, an inner insulator 20, a second inner magnetic body 523B, a second outer insulator 524B, and a second outer magnetic body 623B which are stacked sequentially in a stacking direction; and 
a coil 22A and or 22B disposed only inside the inner insulator, 
wherein 
a thickness of the first outer insulator is at least one-fifteenth of a total thickness of the first outer magnetic body, the first outer insulator, and the first inner magnetic body, and 
a thickness of the second outer insulator is at least one-fifteenth of a total thickness of the second outer magnetic body, the second outer insulator, and the second inner magnetic body (paras. [0041], [0043]-[0044], [0058], and [0063]). Each of the first and second outer insulators 524A and 524B is 25 um (para. [0044]). Each of the first and second outer magnetic bodies is 100 um [0045]). Accordingly, Inuzuka teaches the “at least one-fifteenth” limitation. 
Inuzuka does not expressly teach the thickness of each of the first outer insulator and the second outer insulator is equal to or less than 20 um. 
Chang et al., hereinafter referred to as “Chang,” teaches a coil component 100 (FIGs. 1-2), wherein the thickness of each of the first outer insulator 2 and the second outer insulator is 
With respect to claim 2, Inuzuka teaches the coil component according to claim 1, wherein 
a distance (distance of magnetic layer 523A in thickness direction, which is 20 um based on claim 1 interpretation) between the first outer insulator 524A and the inner insulator 20 is from one-third to one-half of a total thickness of the first outer magnetic body 623A, the first outer insulator 524A, and the first inner magnetic body 523A), and 
a distance (distance of magnetic layer 523B in thickness direction, which is 20 um based on claim 1 interpretation) between the second outer insulator 524B and the inner insulator 20 is from one-third to one-half of a total thickness of the second outer magnetic body 623B, the second outer insulator 524B, and the second inner magnetic body 523B (paras. [0043]-[0044]). 
With respect to claim 11, Inuzuka teaches a coil component 1001 (Figs. 5-6) comprising: 
a multilayer body (body formed by stacking layers 723A to 723B) that includes a first outer insulator 524A, a first inner magnetic body 523A, an inner insulator 20, a second inner magnetic body 523B, and a second outer insulator 524B which are stacked sequentially in a stacking direction; such that each layer is directly connected to adjacent layers; and 
a coil 22A and or 22B disposed only inside the inner insulator (paras. [0041], [0044], and [0063]). Inuzuka does not expressly teach a thickness of each of the first outer insulator and the second outer insulator is from 1 µm to 20 µm.
Chang teaches a coil component 100 (FIGs. 1-2), wherein the thickness of each of the first outer insulator 2 and the second outer insulator is equal to or less than 20 um (paras. [0026] and [0034]). It would have been obvious before the effective filing date of the claimed 
With respect to claim 12, Inuzuka teaches the coil component according to claim 11, wherein the multilayer body further includes a first outer magnetic body 623A disposed on the first outer insulator, and a second outer magnetic body 623B disposed on the second outer insulator (para. [0041]). 
With respect to claims 22, and 26, Inuzuka teaches the coil component according to Claims 1, and 11, respectively, the coil including a plurality of coil conductors 22E and 22F, and the coil component including a connection conductor 322E and or 322F positioned directly between a left side of the plurality of coil conductors and a right side of the plurality of coil conductors when the coil component is viewed in a sectional view extending through the plurality of coil conductors and the connection conductor (para. [0063]).

6.	Claims 3, 5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Chang, as applied to claim 1 above, and further in view of Hong et al. (U.S. PG. Pub. No. 2004/0061587 A1).
With respect to claims 3 and 17, Inuzuka in view of Chang teaches the coil component according to claims 1 and 11, respectively. Inuzuka in view of Chang does not expressly teach comprising an internal magnetic body disposed inside an inner circumference of the coil in the inner insulator and connected to the first inner magnetic body and the second inner magnetic body. 
Hong et al., hereinafter referred to as “Hong,” teaches a coil component (e.g. FIG. 2A-2D), comprising:

With respect to claims 5 and 20, Inuzuka in view of Chang teaches the coil component according to claims 3 and 17, respectively, wherein 
the first inner magnetic body, the second inner magnetic body, and, when disposed, the first outer magnetic body, the second outer magnetic body, contain Ni-Cu-Zn-based ferrite, and 
the first outer insulator and the second outer insulator contain alkali borosilicate glass (Inuzuka, paras. [0057] and [0059]). Inuzuka in view of Chang does not expressly teach the internal magnetic body contain Ni-Cu-Zn-based ferrite.
Hong teaches a coil component (e.g. FIGs. 2A-2D), wherein 
the internal magnetic body contain Ni-Cu-Zn-based ferrite (claim 7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the internal magnetic body material as taught by Hong to the coil component of Inuzuka in view of Chang to provide the required magnetic saturation characteristic to meet design requirements.

7.	Claims 6-7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Yoshida et al. (U.S. PG. Pub. No. 2005/0068148 A1).
With respect to claim 6, Inuzuka teaches a coil component 1001 (Figs. 1-3) comprising: 

a coil 22A and or 22B disposed inside the inner insulator (para. [0041]). Inuzuka does not expressly teach a thickness of each of the first outer insulator and the second outer insulator is from 10 µm to 20 µm. 
Yoshida et al., hereinafter referred to as “Yoshida,” teaches a coil component (FIGs. 1-2C), wherein
a thickness of each of the first outer insulator and the second outer insulator is from 10 µm to 20 µm (para. [0039]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulator thickness as taught by Yoshida to the coil component of Inuzuka to provide the required insulation characteristic to meet design requirements.
With respect to claim 7, Inuzuka in view of Yoshida teaches the coil component according to claim 6. Inuzuka in view of Yoshida does not expressly teach, in the embodiment if Figs. 1-3 of Inuzuka, a distance between the first outer insulator and the inner insulator is from 55 µm to 75 µm, and a distance between the second outer insulator and the inner insulator is from 55 µm to 75 µm. 
However, Inuzuka teaches a coil component, in the embodiment of Fig. 4, wherein the thickness of magnetic layers 523A and 523B are about two times the thickness of magnetic layers 623A and 623B. Therefore, a person with ordinary skill in the art would know the magnetic layers could have different thickness, such as of the claimed invention, to provide a desired magnetic path without undue experiment. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 
With respect to claim 24, Inuzuka in view of Yoshida teaches the coil component according to Claim 6, the coil including a plurality of coil conductors 22E and 22F, and the coil component including a connection conductor 322E or 322F positioned directly between a left side of the plurality of coil conductors and a right side of the plurality of coil conductors when the coil component is viewed in a sectional view extending through the plurality of coil conductors and the connection conductor (Inuzuka, para. [0063]).

8.	Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Yoshida, as applied to claim 6 above, and further in view of Hong.
With respect to claim 8, Inuzuka in view of Yoshida teaches the coil component according to claims 1 and 11, respectively. Inuzuka in view of Yoshida does not expressly teach comprising an internal magnetic body disposed inside an inner circumference of the coil in the inner insulator and connected to the first inner magnetic body and the second inner magnetic body. 
Hong et al., hereinafter referred to as “Hong,” teaches a coil component (e.g. FIG. 2A-2D), comprising:
an internal magnetic body 26 (e.g. FIG. 2D) disposed inside an inner circumference of the coil 27 (e.g. FIG. 2C) in the inner insulator 28 and connected to the first inner magnetic body 21 and the second inner magnetic body 21 (paras. [0043] and [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the internal magnetic body as taught by Hong to the coil component of Inuzuka in view of Yoshida to provide the required magnetic path to meet design requirements.
With respect to claim 10, Inuzuka in view of Yoshida teaches the coil component according to claim 8, and Inuzuka further teaches the coil component wherein 
the first inner magnetic body, the second inner magnetic body, and, when disposed, the first outer magnetic body, the second outer magnetic body, contain Ni-Cu-Zn-based ferrite, and 
the first outer insulator and the second outer insulator contain alkali borosilicate glass (Inuzuak, paras. [0057] and [0059]). Inuzuka in view of Yoshida does not expressly teach the internal magnetic body contain Ni-Cu-Zn-based ferrite.
Hong teaches a coil component (e.g. FIGs. 2A-2D), wherein 
the internal magnetic body contain Ni-Cu-Zn-based ferrite (claim 7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the internal magnetic body material as taught by Hong to the coil component of Inuzuka in view of Yoshida to provide the required magnetic saturation characteristic to meet design requirements.

9.	Claims 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Chang, as applied to claim 1 above, and further in view of Yang et al. U.S. PG. Pub. No. 2017/0176283 A1).
With respect to claims 21, and 25, Inuzuka in view of Chang teaches the coil component according to Claim 1. Inuzuka in view of Chang does not expressly teach an internal magnetic body, and a width of the internal magnetic body increases continuously from the first inner magnetic body to the second inner magnetic body.
Yang et al., hereinafter referred to as “Yang,” teaches a coil component 100 (FIGs. 1-3), including an internal magnetic body 150, and a width W1 of the internal magnetic body increases continuously from the first inner magnetic body 110 to the second inner magnetic body 160 (paras. [0040] and [0046]). It would have been obvious before the effective filing date .

10.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Yoshida, as applied to claim 6 above, and further in view of Yang.
With respect to claim 23, Inuzuka in view of Yoshida teaches the coil component according to Claim 1. Inuzuka in view of Yoshida does not expressly teach an internal magnetic body, and a width of the internal magnetic body increases continuously from the first inner magnetic body to the second inner magnetic body.
Yang teaches a coil component 100 (FIGs. 1-3), including an internal magnetic body 150, and a width W1 of the internal magnetic body increases continuously from the first inner magnetic body 110 to the second inner magnetic body 160 (paras. [0040] and [0046]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the internal magnetic body width as taught by Yang to the coil component of Inuzuka in view of Yoshida to improve inductance (para. [0041]).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.